         Case 1:19-cv-06043-PGG Document 32 Filed 04/30/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 VICTORIA GOLDENBERG,

                            Plaintiff,
                                                                     ORDER
              - against -
                                                               19 Civ. 6043 (PGG)
 OMNICOM GROUP INC., KELLIE
 MORAN, NICK RADHUBER, and WILD-
 TYPE CREATIVE SOLUTIONS INC.,

                            Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               Pursuant to the Court’s December 4, 2019 order (Dkt. No. 28), the conference set

for June 25, 2020 is hereby adjourned sine die. The Clerk of Court is further directed to

terminate the action.

Dated: New York, New York
       April 29, 2020
